Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Lorenza Dondra Andrews, Appellant                     Appeal from the 5th District Court of Cass
                                                      County, Texas (Tr. Ct. No. 2020F00251).
No. 06-22-00033-CR        v.                          Memorandum Opinion delivered by Justice
                                                      Stevens, Chief Justice Morriss and Justice
The State of Texas, Appellee                          van Cleef participating.


       As stated in the Court’s opinion of this date, we find that the appeal should be
permanently abated. Therefore, we permanently abate this appeal.
       We note that costs of the appeal are waived.
                                                      RENDERED OCTOBER 19, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk